Citation Nr: 0114331	
Decision Date: 05/22/01    Archive Date: 05/30/01

DOCKET NO.  00-18 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an effective date prior to January 30, 1995, 
for the assignment of a 100 percent disability evaluation for 
PTSD.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from April 1966 to 
November 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating determination 
of the Phoenix Department of Veterans Affairs (VA) Regional 
Office (RO).


FINDINGS OF FACT

1.  In a rating decision dated in March 1994, the RO granted 
service connection for PTSD and assigned a 10 percent 
disability evaluation.  The veteran was notified of this 
decision on May 5, 1994, and did not appeal.  Thus, the 
decision became final. 

2.  The RO next received an indication of the veteran's 
intent to claim an increased rating for PTSD in August 1995.

3.  VA treatment records received in conjunction with the 
veteran's request for an increased evaluation for PTSD 
demonstrate that the veteran received treatment for PTSD at 
the Prescott VAMC on January 30, 1995.  


CONCLUSION OF LAW

The criteria for an effective date prior to January 30, 1995, 
for the assignment of a 100 percent evaluation for PTSD have 
not been met.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. 
§ 3.400 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The statute pertaining to VA's duty to assist the veteran in 
developing the evidence in support of his claim was recently 
revised.  In accordance with the revised statute, VA has a 
duty to notify the veteran of the evidence needed to 
substantiate his claim.  VA also has a duty to assist the 
veteran in obtaining such evidence, including obtaining 
private records, if a reasonable possibility exists that such 
assistance would aid in substantiating the claim.  

The veteran has not indicated the existence of any other 
evidence that is relevant to his claim.  The Board concludes 
that all relevant data has been obtained for determining the 
merits of the veteran's claim and that VA has fulfilled its 
obligation to assist him in the development of the facts of 
his case.

A review of the record demonstrates that in October 1991, the 
veteran requested service connection for PTSD.  In February 
1992, the veteran forwarded treatment records from the 
Prescott VAMC in support of his claim.  A January 1992 
treatment record indicated that the veteran had PTSD.  In the 
prognosis section of the report, it was noted that the 
prognosis was fair and that the veteran was unlikely to be 
employable for at least one year.  

In March 1993, the veteran's representative submitted 
numerous additional treatment records from the Prescott VAMC 
in support of the veteran's claim.  

In November 1993, the veteran was afforded a VA psychiatric 
examination.  At the time of the examination, the veteran was 
found to be cooperative.  There was no evidence of any major 
psychosis or cognitive deficits.  The examiner indicated that 
the veteran was clearly moved by some of the stories he told 
regarding Vietnam.  He noted that at one point the veteran 
became tearful and apprehensive.  A diagnosis of PTSD was 
rendered and the examiner assigned a Global Assessment of 
Functioning Scale (GAF) score of 70.  

In a March 1994 rating determination, the RO granted service 
connection for PTSD and assigned a 10 percent disability 
evaluation.  The veteran was notified of this decision in May 
1994 and did not appeal.  Thus, the decision became final.  

In August 1995, the veteran requested an increased evaluation 
for PTSD.  In support of his claim, the veteran forwarded 
copies of all treatment records from Prescott VAMC from 
January 1994 to August 1995.  The first relevant outpatient 
treatment record for this time period was January 30, 1995.  

In October 1995, the veteran was afforded a VA psychiatric 
examination.  A diagnosis of PTSD was rendered at that time.  
The examiner assigned a GAF score of 45 and indicated that 
the veteran was unable to tolerate work or people, including 
his wife and family.  

In July 1997, the veteran was afforded an additional VA 
examination.  At the time of the examination, the veteran 
again reported that he was unable to be around people.  He 
indicated that he was camping out in the hills and preferred 
to be away from people.  He reported having a poor sleep 
pattern and described intrusive thoughts happening all the 
time.  He noted having 30 to 40 flashbacks per year.  The 
examiner diagnosed the veteran as having chronic PTSD.  The 
examiner noted the veteran's unemployment, interpersonal 
conflicts, and social isolation.  He assigned a GAF score of 
50.  

In February 1998, the RO assigned a 100 percent disability 
evaluation for PTSD, with an effective date of January 30, 
1995.

In January 1999, the veteran requested an effective date of 
October 25, 1991, the date of his initial application for 
PTSD, for a 100 percent disability evaluation for PTSD.  In a 
February 1999 rating determination, the RO denied an 
effective date earlier than January 30, 1995, for the 
assignment of a 100 percent disability evaluation for PTSD.  

In his July 2000 substantive appeal, the veteran noted that 
he had been going to the VA since 1991.  He stated that there 
had been no change in his condition and that he had been told 
by physicians at that time that he had a classic case of PTSD 
and that as far as he could tell they had not changed their 
opinion.  

Analysis

In March 1994, the VA granted service connection for PTSD and 
assigned a 10 percent evaluation.  In May 1994, the veteran 
was provided notification of the decision, including the 
award of the 10 percent evaluation.  He was also provided 
notification of appellate right.  The veteran did not appeal 
and that decision became final.  38 U.S.C.A. § 7105 (West 
1991).  Generally, this final rating decision precludes 
assignment of an effective date prior to May 1994.  Lalonde 
v. West, 12 Vet. App. 377 (1999).

The Board notes that VA must review all the evidence of 
record (not just evidence not previously considered) to 
determine the proper effective date.  See Hazan v. Gober, 10 
Vet. App. 511, 518 (1997).  However, the Court and VA's 
General Counsel have interpreted the provisions of 
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 as meaning that if the 
increase occurred within one year prior to the claim, the 
increase is effective as of the date the increase was 
"factually ascertainable."  If the increase occurred more 
than one year prior to the claim, the increase is effective 
the date of claim.  If the increase occurred after the date 
of claim, the effective date is the date of increase.  
38 U.S.C.A.§  5110(b)(2); Harper v. Brown, 10 Vet. App. 125 
(1997); 38 C.F.R. § 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by the VA.  38 U.S.C.A. § 5101(a) 
(West 1991); 38 C.F.R. § 3.151(a) (2000).  Any communication 
or action, indicating an intent to apply for one or more 
benefits under the laws administered by VA, from a claimant, 
his or her duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant 
who is not sui juris may be considered an informal claim.   
Such informal claim must identify the benefit sought.  
38 C.F.R. § 3.155 (2000).  However, VA treatment records may 
constitute a claim.  38 C.F.R. § 3.157 (2000).

A claim for an increase is defined, in part, as any 
application for an increase in rate of a benefit being paid 
under a current award.  38 C.F.R. § 3.160 (2000).  With 
regard to the terms "application" or "claim", the Board notes 
that once a formal claim for compensation has been allowed, 
receipt of a VA hospitalization report, a record of VA 
treatment or hospitalization will be accepted as an informal 
claim for increased benefits, and the date of such record 
will be accepted as the date of receipt of a claim.  
38 C.F.R. § 3.157(b)(1) (2000); see also 38 C.F.R. 
§ 3.155(a).  The Board further notes that the Court has held 
that VA has constructive knowledge of documents generated by 
VA medical facilities even if such records are not physically 
part of the claims file.  Bell v. Derwinski, 2 Vet. App. 611 
(1992).

Following the March 1994 rating determination, the veteran 
next expressed an intent to obtain a higher percentage rating 
for PTSD in correspondence received August 25, 1995.  In 
support of his claim, the veteran submitted copies of 
treatment records from the Prescott VAMC, which showed 
treatment for PTSD beginning on January 30, 1995.  

The Board has reviewed all evidence of record to determine 
the "earliest date as of which," within the year prior to the 
claim that an increase in the severity of the veteran's right 
shoulder disability was ascertainable.  In this case, the 
medical records fail to disclose that the veteran received 
any treatment for PTSD from January 1994 to January 30, 1995.  
The record assembled for appellate review contains no 
evidence during the period from August 25, 1994, one year 
prior to the receipt of the veteran's request for an 
increased evaluation, to January 30, 1995, which establishes 
a factual basis that the severity of his PTSD increased.  
Therefore, the earliest date that the 100 percent evaluation 
for PTSD can be assigned is January 
30, 1995.  

In essence, there is a prior final decision regarding the 
award of a 10 percent evaluation.  Subsequent to that 
decision, the veteran advanced no claims for increase or 
informal claims for increase prior to January 1995.  The RO 
accepted the January date based on the provisions of 
38 C.F.R. § 3.157.  However, in the absence of a claim, an 
informal claim or other evidence of an increase in severity 
in the one year prior to the August claim, there is no basis 
to award an earlier effective date.  In essence, the veteran 
seeks to readjudicate the March 1994 rating decision.  Based 
on the facts in this case, that is prohibited.  Hazan v. 
Gober, 10 Vet. App. 511, 518 (1997).


ORDER

An effective date prior to January 30, 1995, for the 
assignment of a 100 percent evaluation for PTSD is denied.




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

